DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission, an IDS, filed on 05 January 2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19, 22-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (JP 2008/266489A).
Kumakura discloses an engine oil composition having a low sulfated ash content, a low sulfur content, a low phosphorus content and, in addition, excellent in abrasion preventive performance.  The engine oil composition comprises a base oil, (A) 50-400 ppm by mass, in terms of molybdenum, of molybdenum dithiocarbamate, (B) 0.3-2.0 mass % of a glycerol fatty acid partial ester, (C) 0.1 – 2.0 mass % of an alkyl alkanol amide, and (D) 0.3 – 0.6 mass % of a zinc dialkyl dithiophosphate having a 3-5 carbon alkyl group.  
Kumakura sets forth the structural formula of component (A), the molybdenum dithiocarbamate, in formula (1), and sets forth the structural formula of component (C), the alkyl alkanol amide, in formula (2).  
The examiner is of the position that the molybdenum dithiocarbamate in the prior art meets the limitations of the claimed molybdenum based lubricating oil friction reducing additive, and that the alkyl alkanol amide in the prior art meets the limitations of the claimed fatty acid alkanolamide when subscripts n is 2 and m is 0 resulting in a compound having two [-CH2 – CHR – OH] groups bonded to the nitrogen atom.  Such a fatty acid alkanolamide compound is set forth in dependent claims 12 and 27. 
Substituent R5 in the prior art alkyl alkanol amide compound may be a saturated aliphatic hydrocarbon group having 8 to 20 carbon atoms, linear or branched.  Although the independent 15 alkyl or alkenyl and at least one compound of formula (I) where R’ is C17 alkyl or alkenyl, and the majority of R’ in the mixture are selected from C13, C15 and C17 alkyl or alkenyl”, the required carbon chain lengths are within the 8 to 20 hydrocarbon range cited in Kumakura and no criticality is seen for carbon chain lengths of 13, 15 and 17. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Additionally, applicant’s claim language “comprising” which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Thus the claims are open to the addition of the glycerol fatty acid partial ester (component (B)), the zinc dialkyldithiophosphate (component (D)), and various additional additives disclosed in Kamakura.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
January 25, 2022